NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN ALEXIS, AKA Blagoy Petrov                 No. 15-56035
Alexiev,
                                                D.C. No. 2:15-cv-01529-ODW-GJS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

COUNTY OF LOS ANGELES, official
capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                          Submitted September 27, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Brian Alexis, AKA Blagoy Petrov Alexiev, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging claims arising

from a state court family law case. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal under Federal Rule of Civil

Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Alexis’ claims against Judges Lewis

and Pacheco on the basis of judicial immunity. See Duvall v. County of Kitsap,

260 F.3d 1124, 1133 (9th Cir. 2001) (describing factors relevant to whether an act

is judicial in nature and therefore subject to judicial immunity).

      The district court properly dismissed Alexis’ claims alleging that the County

of Los Angeles is liable because it is “represented” by the Judges, as the California

Superior Court and its judges are State actors, not County actors. See Greater L.A.

Council on Deafness, Inc. v. Zolin, 812 F.2d 1103, 1110 (9th Cir. 1987) (suit

against a California superior court is a suit against the State, which is barred by

Eleventh Amendment immunity), superseded by statute on other grounds; cf.

Hyland v. Wonder, 117 F.3d 405, 413 (9th Cir. 1997) (describing California

Superior Court judges as State agents or employees).

      AFFIRMED.




                                           2                                    15-56035